Dismissed and
Memorandum Opinion filed May 3, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00642-CV
____________
 
MYRTIS ALEXANDER, Appellant
 
V.
 
THE METHODIST HOSPITAL, Appellee
 

 
On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2009-65215
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed April 5, 2010.  The
clerk’s record was filed July 23, 2010.  No brief was filed.
            On March 17, 2011, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before April 18, 2011, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.